Case 1:17-cv-01029-CFC Document 73 Filed 11/19/18 Page 1 of 3 PageID #: 2252




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

BRISTOL-MYERS SQUIBB CO.,                     )
E. R. SQUIBB & SONS L.L.C.,                   )
ONO PHARMACEUTICAL CO., LTD.,                 )
and TASUKU HONJO,                             )
                                              )
                             Plaintiffs,      )
                                              )
                     v.                       )
                                              )
EMD SERONO, INC.,                             )
MERCK KGaA, and PFIZER INC.,                  )
                                              )
                           Defendants.        )
                                                  C.A. No. 17-1029 (GMS)
PFIZER INC., WYETH LLC,                       )
GENETICS INSTITUTE, LLC,                      )
EMD SERONO, INC., and MERCK KGaA,             )
                                              )
             Counterclaim Plaintiffs,         )
                                              )
                     v.                       )
                                              )
BRISTOL-MYERS SQUIBB CO.,                     )
E. R. SQUIBB & SONS L.L.C.,                   )
ONO PHARMACEUTICAL CO., LTD.,                 )
and TASUKU HONJO,                             )
                                              )
           Counterclaim Defendants.           )

                           NOTICE OF SUBSEQUENT ACTIVITY

       Defendants Pfizer Inc., Merck KGaA, and EMD Serono, Inc. and Counterclaim Plaintiffs

Wyeth LLC and Genetics Institute, LLC (collectively, “Pfizer”) wish to provide an update to

their Notice of Subsequent Activity filed on March 26, 2018 (D.I. 52).       The trial in the

inventorship litigation pending in the District of Massachusetts captioned Dana-Farber Cancer

Institute, Inc. v. Ono Pharmaceutical Co., Ltd., Tasuku Honjo, E.R. Squibb & Sons, L.L.C., and

Bristol-Myers Squibb Co., Civil Action No. 1:15-cv-13443-MLW (D. Mass.) ("the D. Mass.
Case 1:17-cv-01029-CFC Document 73 Filed 11/19/18 Page 2 of 3 PageID #: 2253




action") has recently been rescheduled to commence on February 5, 2018, as reflected in

D.I. 265 attached to this notice as Exhibit A. Pfizer believes that this information is relevant to

Pfizer’s motion to stay this action pending the outcome of the D. Mass. action (D.I. 13) and

related briefing (D.I. 14, 23 & 32).

                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Jack B. Blumenfeld
OF COUNSEL:                                         Jack B. Blumenfeld (#1014)
                                                    Megan E. Dellinger (#5739)
Peter J. Armenio, P.C.                              1201 North Market Street
Robert B. Wilson                                    P.O. Box 1347
Laura L. Fairneny                                   Wilmington, DE 19899
Anastasia M. Fernands                               (302) 658-9200
QUINN EMANUEL URQUHART,                             jblumenfeld@mnat.com
  & SULLIVAN, LLP                                   mdellinger@mnat.com
51 Madison Avenue, 22nd Floor
New York, NY 10010                                  Attorneys for Defendants and Counterclaim
(212) 849-7000                                      Plaintiffs

November 19, 2018




                                                2
Case 1:17-cv-01029-CFC Document 73 Filed 11/19/18 Page 3 of 3 PageID #: 2254




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

November 19, 2018, upon the following in the manner indicated:

Joseph J. Farnan, Jr., Esquire                                         VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs

Dianne B. Elderkin, Esquire                                            VIA ELECTRONIC MAIL
Steven D. Maslowski, Esquire
Matthew A. Pearson, Esquire
Angela Verrecchio, Esquire
Melissa Gibson, Esquire
Jason Weil, Esquire
Matthew George Hartman, Esquire
Jenna Marie Pellecchia, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
2001 Market Street, Suite 4100
Philadelphia, PA 19103
Attorneys for Plaintiffs

Rachel Elsby, Esquire                                                  VIA ELECTRONIC MAIL
AKIN GUMP STRAUSS HAUER & FELD LLP
1333 New Hampshire Avenue, N.W.
Washington, D.C. 20036
Attorneys for Plaintiffs


                                                    /s/ Jack B. Blumenfeld

                                                    Jack B. Blumenfeld (#1014)
